Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-12 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention relates to a diplexer comprising converter sections which are interfaces for connection with a transmitter circuit, a receiver circuit, and an antenna circuit, directional coupler sections for coupling between one waveguide and the other waveguide and filters that allowing passage of only high frequency signals within a certain band thereby providing a diplexer which is smaller and more lightweight than conventional diplexers.
The Applicants independent claim 1 recites, inter alia a diplexer comprising: a filter pair constituted by a first filter and a second filter which are arranged along with each other and each of which includes a first port and a second port; 
a first directional coupler section including a first port and a second port arranged next to each other and a third port and a fourth port arranged next to each other, the first port of the first directional coupler section being connected to the first port of the first filter, the second port of the first directional coupler section being connected to the first port of the second filter; 
a second directional coupler section including a first port and a second port arranged next to each other and a third port and a fourth port arranged next to each other, the first port of the second directional coupler section being connected to the 
a first converter section pair constituted by a first converter section and a second converter section which are arranged along with each other and each of which includes a first port and a second port, the first port of the first converter section being connected to the third port of the first directional coupler section, the first port of the second converter section being connected to the fourth port of the first directional coupler section; and 
a second converter section pair constituted by a third converter section and a fourth converter section which are arranged along with each other and each of which includes a first port and a second port, the first port of the third converter section being connected to the third port of the second directional coupler section, the first port of the fourth converter section being connected to the fourth port of the second directional coupler section, 
the first and second filters of the filter pair, the first directional coupler section, the second directional coupler section, the first and second converter sections of the first converter section pair, and the third and fourth converter sections of the second converter section pair being constituted by respective waveguides, the waveguides being post-wall waveguides that have a first wide wall, a second wide wall, and narrow walls, 
the first wide wall and the second wide wall being a pair of conductor plates provided on opposite sides of a dielectric substrate, each of the narrow walls being a post wall constituted by conductor posts passing through the dielectric substrate.

The prior art Granger-Jones et al.  [US Pub: 20130083703],  discloses in para [0061] Fig. 3A, first coupler 20 includes first port 84 and second port 86 arranged to each other, third port 88 and fourth port 90 arranged to each other; first port 84 is connected to right first port of filter 92, second port 86 is connected to right first port of second filter.
And also in same para [0061] Fig. 3A, second coupler 18 includes first port 80 and second pod port 82 arranged next to each other, third port 76 and fourth port 78 are arranged next to each other, first port 80 of coupler 18, is connected to second left port of filter 92, second port 82 of coupler 18 is connected to second left port of filter 94.
The prior art  Volman [US 20030067367 A1] discloses in para [0041] a coupler couples signal by way of a cluster of four square waveguide ports at a high frequency band, or by way of a two ridged waveguide ports at a lower frequency band, to a common square port. The coupling path includes a branch coupler for combining the TE2, 0 and TE0, 2 high-band signals from the square ports with the TE1, 0 low-band signals from the two ridged ports. The branch coupler is coupled to a mode converter or transformer, which allows the TE2, 0 and TE0, 2 mode signals to pass through unchanged, and which converts the TE1,0 mode signals from the two ridged ports to TE1,0 , TE0,1 in a square port. A ridged square waveguide section couples the square port of the mode converter to the common square port.



a first converter section pair constituted by a first converter section and a second converter section which are arranged along with each other and each of which includes a first port and a second port, the first port of the first converter section being connected to the third port of the first directional coupler section, the first port of the second converter section being connected to the fourth port of the first directional coupler section; and 
a second converter section pair constituted by a third converter section and a fourth converter section which are arranged along with each other and each of which includes a first port and a second port, the first port of the third converter section being connected to the third port of the second directional coupler section, the first port of the fourth converter section being connected to the fourth port of the second directional coupler section, 
	
Therefore, independent claims 1 and 10 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 10 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Maeda [US 20060008203 A1] Optical Signal Amplifying Triode And Optical Signal Transfer Method, Optical Signal Relay Device, And Optical Signal Storage Device Using The Same
Chang et al. [US 20070182507 A1] High order mode electromagnetic wave coupler and coupling method using proportional distributing waves
Rigett et al. [US 20140092380 A1] Processing Signals in a Quantum Computing System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.